United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LOGISTICS READINESS SQUAD,
HOLLOMAN AIR FORCE BASE, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-365
Issued: April 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2014 appellant filed a timely appeal of an October 27, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a traumatic injury in the
performance of duty on June 18, 2014, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 10, 2014 appellant, then a 52-year-old heavy mobile equipment mechanic, filed a
traumatic injury claim alleging that on June 18, 2014 his left wrist began to hurt after rebuilding
a hydraulic cylinder weighing approximately 80 pounds. He indicated the injury as left wrist
pain on rotation.
In a July 29, 2014 report, Dr. Allan Rickman, a treating physician specializing in sports
medicine, diagnosed left wrist sprain and left hand/wrist tendinitis. He related that the injury
occurred while appellant was at work on June 18, 2014. Appellant related that he could not
“recall the exact injury,” but he was at work and believes he twisted his hand while at work. A
physical examination revealed tenderness and pain related to supination and primarily in the
triangular fibrocartilage complex (TFCC) region. No abnormality, dislocation, or acute fracture
was seen in a left wrist x-ray interpretation.
In an August 12, 2014 left wrist magnetic resonance imaging (MRI) scan, Dr. Richard S.
Nenoff, an examining Board-certified diagnostic radiologist, described a hypertension injury
occurring approximately eight weeks previously due to lifting a heavy object. Diagnoses
included: carpi ulnaris extensor tendon sub sheath stripping injury, minimal carpi ulnaris
extensor tendinopathy, no fractures, bipartite versus old ununited trapezoid fracture, and
triangular fibrocartilage degenerative change with probable perforation.
In an August 15, 2014 note, Dr. Rickman diagnosed wrist sprain, wrist sprain and TFCC
tear, and hand/wrist tendinitis. He recommended occupational therapy three times per week for
three weeks.
In a September 12, 2014 report, Dr. Rickman noted that appellant had a history of a small
TFCC perforation and extensor carpi ulnaris (ECU) strain. He stated that “[t]he onset was
sudden with an injury which occurred sudden onset on about June 18, 2014, almost [three]
months ago” and that it occurred at work. Appellant related “he does not recall the exact injury,”
but that he was at work and believes “he twisted the hand wrong.”
By letter dated September 22, 2014, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him that the evidence was insufficient to
establish that the incident occurred as alleged and that the medical evidence was insufficient to
establish a causal relationship between the diagnosed condition and alleged incident. Appellant
was advised as to the medical and factual evidence required to establish his claim and given 30
days to provide this information.
On September 23, 2014 OWCP received an August 15, 2014 report by Dr. Rickman who
provided physical findings and diagnosed left wrist sprain and left had/wrist tendinitis.
Dr. Rickman related that onset occurred on June 18, 2014 at work, but appellant could not recall
exactly how the injury occurred. Appellant related that he believes that the injury was due to his
twisting his hand wrong while working. A physical examination revealed tenderness of the right
wrist and hand with pain and tenderness related to supination and primarily the TFCC region.

2

By decision dated October 27, 2014, OWCP denied appellant’s claim on the grounds that
the evidence was insufficient to establish that the incident occurred as alleged since the record
contained no description of the work injury or how it caused or aggravated a medical condition.
In addition, it also informed him that the medical evidence of record was insufficient to establish
that the diagnosed left wrist sprain and TFCC tear were caused or aggravated by the alleged
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.6 First, the employee must submit sufficient evidence to establish that he actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the

2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

3

compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
The Board finds that appellant has failed to establish that he sustained an injury in the
performance of duty on June 18, 2014, as alleged. Appellant claimed to have experienced left
wrist pain following rebuilding a hydraulic cylinder weighing approximately 80 pounds.
However, he did not file his claim until July 10, 2014 and did not seek medical care until
July 29, 2014. The medical reports submitted cast doubt on how the injury occurred as they note
that appellant could not recall how the injury occurred. OWCP asked him to provide a detailed
description as to how his injury occurred, including where he was and what he was doing at the
time. Appellant did not provide the requested factual information and there were no reported
witnesses.
Appellant bears the burden of establishing the essential elements of his claim, which
includes fact of injury. Other than noting that he had just finished rebuilding a hydraulic
cylinder when he felt left wrist pain, he did not provide specific details of a particular work
activity or incident that gave rise to his right forearm pain. An employee’s statement alleging
that an incident or exposure occurred at a given time and in a given manner is of great probative
value and will stand unless refuted by strong or persuasive evidence.12 In the absence of such a
statement, OWCP properly found that appellant failed to establish fact of injury. Moreover, the
Board notes that the July 29 and September 12, 2014 reports, Dr. Rickman related that appellant
could not recall how he reportedly injured his left wrist, while an August 12, 2014 MRI scan by
Dr. Nenoff related that the injury occurred eight weeks previously due to lifting a heavy object.
Under the circumstances, OWCP properly determined that appellant had not established that the
incident occurred as alleged.
In its September 22, 2014 development letter, OWCP informed appellant that the
information initially provided was insufficient to support his claim. Appellant was provided a
series of questions regarding the factual circumstances of the alleged incident and advised to
provide details which would clarify the nature of her claim. He provided no factual response,
however, to OWCP’s request for information.
As seen, appellant has not met his burden of proof to establish that he experienced the
employment incident at the time, place, and in the manner alleged or that it caused an injury.13

10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

C.S., Docket No. 08-1585 (issued March 3, 2009); Sedi L. Graham, 57 ECAB 494 (2006).

13

T.C., Docket No. 12-579 (issued July 2, 2012); Paul Foster, 56 ECAB 208 (2004).

4

As he has not met his burden of proof to establish the fact of injury, it is not necessary to discuss
the probative value of the medical reports.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on June 18, 2014, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2014 is affirmed.
Issued: April 8, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Tracey P. Spillane, 54 ECAB 608 (2003).

5

